Name: 94/263/EC, Euratom: Council Decision of 26 April 1994 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 1994-05-05

 Avis juridique important|31994D026394/263/EC, Euratom: Council Decision of 26 April 1994 appointing a member of the Economic and Social Committee Official Journal L 114 , 05/05/1994 P. 0018 - 0018COUNCIL DECISION of 26 April 1994 appointing a member of the Economic and Social Committee (94/263/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas Article 55 of the Rules of Procedure of the Economic and Social Committee lays down that membership shall cease, inter alia, when a person becomes a member of a Community institution; Whereas a seat has become vacant on the aforementioned Committee following the election of Mr Georgios Raftopoulos to the European Parliament, as notified to the Council on 16 December 1993; Having regard to the nominations submitted by the Greek Government on 9 February 1994, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Giannis Papamichail is hereby appointed member of the Economic and Social Committee in place of Mr Georgios Raftopoulos for the remainder of the latter's term of office, which runs until 20 September 1994, Done at Luxembourg, 26 April 1994. For the Council The President G. MORAITIS (1) OJ No L 290, 23. 10. 1990, p. 13.